—Judgment, Supreme Court, New York County (Renee A. White, J), rendered May 10, 2011, convicting defendant, after a jury trial, of three counts each of robbery in the first and second degrees, and sentencing him, as a second violent felony offender, to an aggregate term of 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see *681People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning identification and credibility, including its resolution of any discrepancies in the main witness’s description of the perpetrator. The reliability of this witness’s identification was enhanced by the fact that she was familiar with defendant from his repeated presence in the area, and from having seen him shortly before the crime.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]). Defendant’s prior felony conviction was probative of credibility and was not so similar to the case on trial as to be unduly prejudicial. In addition, the court only permitted a limited inquiry into defendant’s record of misdemeanor convictions.
Concur—Acosta, J.P., Moskowitz, Renwick, Freedman and Clark, JJ.